Citation Nr: 1804711	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  12-27 253		DATE
		

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for sleep apnea. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral foot pain, claimed as pes planus.

4.  Entitlement to service connection for bilateral foot pain, claimed as pes planus. 

5.  Entitlement to service connection for chronic fatigue syndrome.

6.  Entitlement to a disability rating in excess of 10 percent for an undiagnosed illness manifested by joint pain. 


ORDER

New and material evidence having been received and the claims of entitlement to service connection for sleep apnea and bilateral foot pain are reopened.

Entitlement to a disability rating in excess of 10 percent for an undiagnosed illness manifested by joint pain is denied. 
FINDINGS OF FACT

1.  An October 2003 rating decision denied service connection for sleep apnea; the Veteran did not file a timely notice of disagreement regarding that decision, and no new and material evidence was submitted to VA within the applicable appeal period.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for sleep apnea has been received since the October 2003 rating decision, and as such, the claim for entitlement to service connection for sleep apnea is reopened.

3.  A November 1999 rating decision denied service connection for bilateral foot pain due to pes planus; the Veteran did not file a timely notice of disagreement regarding that decision, and no new and material evidence was submitted to VA within the applicable appeal period.

4.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for bilateral foot pain due to pes planus has been received since the November 1999 rating decision, and as such, the claim for entitlement to service connection for bilateral foot pain is reopened.

5.  The Veteran's service connected undiagnosed illness manifested with joint pain, but without limitation of motion of the affected joints and without incapacitating exacerbations.  




CONCLUSIONS OF LAW

1.  The October 2003 rating decision is final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

2.  New and material evidence has been received since the October 2003 denial of entitlement to service connection for sleep apnea to reopen the claim.  38 U.S.C. §§ 1110, 1131, 5103, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2017).

3.  The November 1999 rating decision is final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

2.  New and material evidence has been received since the November 1999 denial of entitlement to service connection for bilateral foot pain due to pes planus to reopen the claim.  38 U.S.C. §§ 1110, 1131, 5103, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2017).

5.  The criteria for a disability rating in excess of 10 percent for joint pain due to an undiagnosed illness have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.317, 4.71a, Diagnostic Code 5003 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from April 1989 to April 1993 in the United States Marine Corps.  The Veteran received the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2004 and August 2008 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran was originally denied entitlement to service connection for chronic fatigue syndrome in January 2004.  In August 2004, the Veteran submitted a notice of disagreement regarding that issue.  A statement of the case was never provided.  Subsequently, the Veteran requested reopening of his claim of service connection for chronic fatigue syndrome.  The issue was addressed under the standards for reopening and denied in February 2006 and then again in August 2008.  Although the RO has addressed the issue as on appeal from the August 2008 rating decision, the Board notes that the issue is actually on appeal from the original January 2004 denial.  

The Veteran testified at a videoconference hearing before the Board in September 2016.  A transcript of that hearing has been associated with the claims file.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant VCAA notice was provided in April 2008, June 2008, and April 2009.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and any necessary opinions obtained.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise        a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an October 2003 rating decision, the RO denied service connection for sleep apnea.  The Veteran did not file a notice of disagreement regarding the October 2003 rating decision.  Therefore, that decision became final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).  The Veteran also did not submit any information or evidence within one year of the October 2003 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2016); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).

Evidence received since the rating decision in October 2003, includes lay evidence relating his sleep apnea to respiratory distress experienced after working at the burning pits in Southeast Asia and lay evidence indicating that the Veteran began snoring loudly and disruptively during service after he was stationed in Southeast Asia.  The evidence was not of record at the time of the prior denials and is material to the claims.  

Therefore, such evidence is new and material and the claim for service connection for sleep apnea is reopened.



Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral foot pain due to pes planus.

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise        a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a November 1999 rating decision, the RO denied service connection for bilateral foot pain due to pes planus.  The Veteran did not file a notice of disagreement regarding the November 1999 rating decision.  Therefore, that decision became final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).  The Veteran also did not submit any information or evidence within one year of the November 1999 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2016); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).

Evidence received since the rating decision in November 1999, includes lay evidence that he did not have foot problems prior to the military and that the Veteran self-treated during service using inserts from a friend, but only after running in boots on sand.  He also testified that his feet went from a 10 and a half to an 11 and a half wide during service.  The evidence was not of record at the time of the prior denials and is material to the claims.  Therefore, such evidence is new and material and the claim for service connection for sleep apnea is reopened.

Entitlement to a disability rating in excess of 10 percent for joint pain due to an undiagnosed illness

The Veteran contends that his joint pain due to an undiagnosed illness warrants a disability rating in excess of 10 percent.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran was granted service connection for joint pain due to an undiagnosed disability under 38 C.F.R. § 3.317.  Under that regulation, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  A qualifying chronic disability referred to in this section shall be rated using evaluation criteria for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317.

The Veteran's joint pain is rated under Diagnostic Code 5003 for degenerative arthritis, which most closely approximates the functions affected, anatomical localization, or symptomatology of the Veteran's joint pain due to an undiagnosed illness.  

Under that regulation, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent disability rating.  Degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups warrants a 10 percent disability rating.  38 C.F.R. § 4.71a.

The Veteran was afforded a VA examination in May 2009.  The Veteran complained of joint pain located in the back and the neck when he was doing his training in boot camp.  He reported that he was carrying a heavy load.  He went to the Persian Gulf and, when he was released from service and returned to the United States, he developed the onset of joint pain mostly located in the lower extremities.  The Veteran reported pain and pressure in the back of the neck with no radiation down to the lower back.  The Veteran reported that the pain was constant every day, mostly related to activity.  At the time of the examination, the Veteran reported pain in the posterior neck area and both knees and left elbow tendinitis.  He had no history of trauma or incapacitating episodes.  The Veteran reported pain and stiffness of both knees and the left elbow.  The examiner noted no joint swelling, effusion, tenderness, laxity, or other objective joint abnormality.  The Veteran did not have inflammatory arthritis or joint ankylosis.  Knee range of motion was 0 to 140 degrees bilaterally with no pain and no additional loss of motion on repetitive use.  Left elbow range of motion testing showed flexion and extension from 0 to 145 degrees, pronation to 80 degrees, and supination to 85 degrees with no pain and no additional loss of motion on repetitive use.  The examiner noted no abnormalities of the spinal muscle and no spinal ankylosis.  The Veteran's sensory, motor, and reflex examinations were normal.  Range of motion of the cervical spine showed flexion and extension from 0 to 45 degrees, bilateral lateral flexion to 45 degrees, and bilateral lateral rotation to 80 degrees with no pain and no additional loss of motion on repetitive use of the joint.  The examiner noted no additional limitation of range of motion caused by pain, fatigue, weakness, or lack of endurance.  X-rays of the joints were generally unremarkable.  The examiner diagnosed an undiagnosed joint condition affecting the cervical spine with myofascial pain, both knees, and left elbow.

The Veteran attended a Gulf War VA examination in April 2015.  The examiner noted that the Veteran did not have any undiagnosed illnesses or diagnosed medically unexplained chronic multisymptom illness.  The examiner found that the Veteran's conditions listed are of a clear and specific etiology and diagnosis and none are related to a specific exposure event by the Veteran during service in Southwest Asia.

The Veteran was afforded a VA examination in August 2015.  The examiner provided range of motion for the Veteran's knees at 0 to 140 degrees with no additional loss of motion on repetition and no pain.  The Veteran's left elbow range of motion was 0 to 145 degrees of extension, 0 to 80 degrees of pronation, and 0 to 85 degrees of supination with no pain and no loss of motion on repetition.  The Veteran had a normal motor, sensory, and reflex examination.  Cervical spine range of motion was measured from 0 to 45 degrees of extension, flexion, and bilateral lateral flexion, as well as 0 to 80 degrees of bilateral lateral rotation with no pain on movement and no additional loss of motion.  The examiner diagnosed degenerative joint disease of the lumbar spine, cervical spine, and knees and tendonitis of both elbows.  The examiner noted that the Veteran is service-connected for myofascial pain syndrome due to an undiagnosed illness.  He presented with pain in several joints due to degenerative joint disease of the knees and cervical spine.  The examiner found that the diagnosis rendered is different from the disability for which the Veteran is service-connected.  The Veteran's current diagnosis was less likely as not a progression of the service-connected disability.  The original diagnosis was in error or in remission.  The Veteran did not fit the criteria for fibromyalgia or myofascial pain syndrome due to an undiagnosed illness.  He had pain due to tendonitis and degenerative joint disease due to repetitive strain, genetic predisposition, and the aging process as documented in medical literature.

To receive a higher disability rating under Diagnostic Code 5003, the evidence must show incapacitating episodes.  The Veteran's VA examinations and treatment records do not indicate any incapacitating episodes due to joint pain related to his undiagnosed illness.

The Board has also considered whether separate disability ratings are warranted for each affected joint.  To receive a separate disability rating, the evidence must show limitation of motion of each joint.  38 C.F.R. § 4.71a.  The Board notes that range of motion findings were normal for each affected joint with no additional limitation of motion due to pain or repetition.  

The evidence of record shows that the Veteran does not have additional symptoms other than joint pain due to an undiagnosed illness.  The VA examiner has noted that the Veteran's current complaints are related to diagnosed disabilities, to include tendinitis and degenerative joint disease.  In any event, the Veteran did not experience incapacitating episodes or pain that caused limitation of motion of the joints.  Therefore, the Board finds that the Veteran did not meet the criteria for a higher disability rating than 10 percent for joint pain due to an undiagnosed illness.  
  
The Board notes that 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's pain upon repetition was noted by the VA examiners and considered in the determination of range of motion findings and in the application of the rating criteria to the Veteran's symptoms.  The range of motion findings above included the consideration of the onset of pain and repetitive use in the measurement of range of motion.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine and applied it regarding whether the Veteran has symptoms of an undiagnosed illness manifested by joint pain that more nearly approximate a 20 percent disability rating.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b) (West 2002).


REMAND

Entitlement to service connection for sleep apnea

During the September 2016 hearing before the Board, the Veteran asserted that he served on duty working the burning pits in Southeast Asia.  He asserts that he developed respiratory problems after this exposure.  Additionally, he notes that at his subsequent duty station, he developed loud and disruptive snoring, which he had never experienced prior to that time.  Given the Veteran's lay statements and his current diagnosis of obstructive sleep apnea, the Board finds that a nexus opinion is necessary to address the evidence of record.

Entitlement to service connection for chronic fatigue syndrome.

The Board notes that the Veteran has also been diagnosed with chronic fatigue syndrome.  Multiple medical records indicate that the Veteran's chronic fatigue syndrome is causally related to his obstructive sleep apnea.  Therefore, the Board finds that issue to be inextricably intertwined with the sleep apnea.  It will be remanded to allow further development.  

Entitlement to service connection for bilateral foot pain, claimed as pes planus.

During the Veteran's September 2016 hearing, the Veteran testified that he was treated by a Dr. Michael E. DeBakey in Houston since 1993 and went to the VA hospital in Phoenix, AZ in 1996 for joint pain and problems.  VA should attempt to obtain and associate with the file all outstanding treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claim file all outstanding treatment records from Dr. Michael E. DeBakey from 1993 forward and the VA hospital in Phoenix dated 1996.  All attempts to obtain these records should be documented in the claims file.  If the records cannot be obtained, a formal finding of unavailability should be documented.

If possible, the Veteran should obtain these records, and any other records we do not have, himself. 

2.  Provide the claims file to an appropriate VA examiner for nexus opinions.  The examiner should review the claims file, then answer the following:

a.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's obstructive sleep apnea manifested during service or is causally related to the Veteran's active service, to include, but not limited to, his exposure to burning pits in Southeast Asia?  The examiner should specifically address the Veteran's lay statements regarding the onset of snoring and fatigue, as well as his assertion of respiratory complaints related to his exposure to burning pits.  

b.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's chronic fatigue syndrome manifested during service or is causally related to the Veteran's active service, to include, but not limited to, his exposure to burning pits in Southeast Asia? 

c.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's chronic fatigue syndrome caused or aggravated the Veteran's sleep apnea beyond the natural progression of the disease?  

d.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea caused or aggravated the Veteran's chronic fatigue syndrome beyond the natural progression of the disease?

A complete rationale must be provided for all opinions offered.  If an additional examination is required for the examiner to sufficiently address the above questions, then a new examination should be afforded.  

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel
Copy mailed to:  Dan Curry, Brown & Curry LLC

Department of Veterans Affairs


